Citation Nr: 0834909	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-29 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from August 10, 1971 to 
August 26, 1971, and from May 10, 1977 to April 12, 1978. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim. 


FINDINGS OF FACT

1.  The veteran served on active duty from August 10, 1971 to 
August 26, 1971, and from May 10, 1977 to April 12, 1978.

2.  The veteran served 17 days on active duty during a period 
of war.


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to nonservice-
connected pension benefits because he served for a period of 
at least 90 days during two separate periods of service, 
including at least one day of service during a wartime 
period.

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
meets the service requirements and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 2002).  A veteran meets the service 
requirements if such veteran served in the active military, 
naval, or air service: 1) for ninety (90) days or more during 
a period of war, 2) during a period of war and was discharged 
or released from such service for a service-connected 
disability, 3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war, or 4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j) (West 2002).  

The relevant periods of war surrounding the veteran's active 
duty are the "Vietnam era" and the "Persian Gulf era."  In 
the case of a veteran who served in the Republic of Vietnam, 
the Vietnam era is defined as the period beginning on 
February 28, 1961, and ending on May 7, 1975; in all other 
cases, the Vietnam era begins on August 5, 1964, and ends on 
May 7, 1975.  38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. 
§ 3.2(f) (2007).  The Persian Gulf era is defined as the 
period beginning on August 2, 1990, through a date to be 
prescribed by Presidential Proclamation or law.  38 U.S.C.A. 
§ 101(33) (West 2002); 38 C.F.R. § 3.2(i) (2007).   

The RO has confirmed that the veteran served on active duty 
from August 10, 1971 to August 26, 1971, and from May 10, 
1977 to April 12, 1978.  The veteran's active service from 
August 10, 1971 to August 26, 1971, constitutes wartime 
service during the Vietnam era.  However, the veteran's 
period of active service from May 10, 1977 to April 12, 1978 
does not constitute wartime service because the period of war 
encompassing the Vietnam era ended approximately two years 
prior to his entry into service, and the period of war 
encompassing the Persian Gulf era began approximately twelve 
years after his separation from service.  

Although the veteran's first period of service constitutes 
wartime service, he still does not meet the service 
requirements under 38 U.S.C.A. § 1521.  First, neither period 
of the veteran's active service constitutes 90 days or more 
of service during a period of war, or a period of 90 
consecutive days or more beginning or ending during a period 
of war.  Second, there is no evidence of record that the 
veteran was discharged or released from his wartime service 
for a service-connected disability; rather, he was released 
from his wartime service due to erroneous enlistment by 
reason of physical disability existing prior to entry to 
active service, namely Osgood-Schlatters disease.  He is not 
service connected for any disability.  Finally, although he 
served for an aggregate of 90 days of more in two or more 
separate periods of service, the veteran did not serve during 
more than one period of war.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Id. at 430.  As the 
veteran does not have the requisite military service during a 
period of war, the provisions of 38 U.S.C.A. §§ 101(29) and 
1521, as well as 38 C.F.R. §§ 3.2 and 3.3, preclude 
eligibility to nonservice-connected pension benefits.  As the 
disposition of this claim is based on the law as applied to 
undisputed facts, the claim must be denied based on a lack of 
entitlement under the law.  Id.

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  


ORDER

Eligibility for nonservice-connected pension benefits is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


